Citation Nr: 1424947	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  08-28 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for left foot disability.  

2. Entitlement to service connection for left leg disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel





INTRODUCTION

The appellant served on active duty for training (ACDUTRA) with the Army National Guard from December 12, 1977 to August 12, 1978.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  The appellant's claims file is now in the jurisdiction of the Montgomery, Alabama RO.  In June 2012, the case was remanded for additional development.  In his September 2008 VA Form 9, substantive appeal, the appellant requested a hearing before the Board (adding a typewritten notation that he wanted a Decision Review Officer (DRO) hearing); on an attached form he clarified that he was requesting a hearing before a DRO.  Such hearing was scheduled in May 2011; he failed to appear.  


FINDINGS OF FACT

1. During his ACDUTRA the appellant was seen for soft tissue injuries to his left ankle and for foot complaints which resolved without residual pathology; gouty arthritis of the left ankle/foot was not manifested in, and is not shown to be related to, such period of service.  

2. It is not shown that the appellant sustained a left leg/knee injury during his period of ACDUTRA; gouty arthritis of the left leg/knee was not manifested in, and is not shown to be related to, such period of service.  


CONCLUSIONS OF LAW

1. Service connection for a left foot/ankle disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

2. Service connection for a left leg/knee disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; 3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The appellant was advised of VA's duties to notify and assist in the development of his claims prior to the initial adjudication of the claims.  An April 2006 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He was also advised of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  

The appellant's service treatment records (STRs), pertinent postservice treatment records, and Social Security Administration (SSA) disability records have been secured.  The RO arranged for a VA examination in January 2013.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The appellant has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. §§ 101(22), (24); 38 C.F.R. § 3.6.  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Board has reviewed the appellant's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

On September 1977 enlistment examination, the appellant's left leg/knee and left foot/ankle were normal on clinical evaluation.  

The appellant's service personnel records (SPRs) show basic training at Fort Jackson, South Carolina, from December 16, 1977, to May 9, 1978; transfer to Fort Benning, Georgia, for advanced training on May 9, 1978; casual duty at Fort Benning from May 9, 1978, to June 30, 1978; and transfer back to Fort Jackson on June 28, 1978, with further training (for unit supply specialist) from June 30, 1978, to August 12, 1978.  

The appellant's STRs show that in July 1978 he was seen for a complaint of foot pain related to mis-sized boots.  Three days later, he was seen for a complaint of left ankle pain, which he reported was due to twisting his ankle/tearing ligaments during training at Fort Benning; the treatment provider noted that there was no record of such injury in the appellant's STRs.  Physical examination of the left ankle found pain on rotation and crepitus.  On podiatry evaluation later that same day, the appellant complained of left foot pain, and had pain on palpation.  X-rays revealed hypertrophy of the navicular, bilateral, more on the left, and "guerilloid navicular" was noted.  The assessment was pain due to hypertrophy of the navicular.

An April 1978 service examination is silent for any findings related to left foot/ankle or left leg/knee injuries, and clinical evaluation found no left foot/ankle or leg/knee abnormalities.

On August 1978 examination for discharge from ACDUTRA, the appellant noted (in a report of medical history) that he had had foot trouble.  Clinical evaluation found no left foot/ankle or leg/knee abnormalities.  

May 1994 to July 2001 private treatment records from Dr. L.H. show that the appellant was seen for gout and arthritis.  A June 1994 private treatment record shows a diagnosis of left knee tendinitis, and a December 1994 private treatment record shows that he was seen for complaints of knee pain and arthritis.  

A January 1996 private treatment record from Dr. I.F. shows that the appellant received a diagnosis of "arthritis/gout."  

A report of a January 1996 examination by a private physician on behalf of the SSA notes the appellant's medical history, including a foot injury in 1993.  While the report notes he had military service, it does not mention a foot, leg, or knee injury therein.  He was found to have a generalized arthritis; a foot, ankle, leg, or knee disability was not diagnosed.  
A June 1996 private treatment record shows that the appellant had gouty arthritis of the knees and ankles.  

May 2002 private treatment records from Orlando Regional Healthcare show that the appellant was seen for a left ankle sprain sustained falling from a tree and note a history of gout.  X-rays revealed small joint effusion with no obvious fracture dislocation.  

In a March 2006 statement, the appellant indicated that he had left leg and foot pain and that his foot gave out on him when he was walking.  

In his March 2006 claim, the appellant asserted that his left foot and leg were injured in a training accident and that he injured his left foot again during physical training, when the foot just gave out on him.  

A response to a request for medical information from Moncrief Army Community Hospital, received in October 2006, states that the facility could not locate any medical records for the appellant.  

An August 2007 statement from S.D., the appellant's sister, states that the appellant hurt his left leg and foot in basic training in 1978 when he was throwing a grenade and it slipped out of his hand, injuring him and his sergeant.  

An August 2007 statement from the appellant's mother states that the appellant injured his left leg and foot in basic training when he dropped a grenade, it blew up, and a sergeant jumped on him to cover him.  

In an August 2007 statement, the appellant related that when he was in basic training, a grenade slipped out of his hand as he was throwing it, it came back into the bunker, a sergeant covered him, and it hit the left side of his leg and left foot.  

In his September 2008 substantive appeal, the appellant again asserted that he injured his left foot during training when he dropped a grenade, a sergeant jumped on top of him to cover him, and the grenade blew up.  He stated that he was treated at the base hospital at Fort Jackson for an open wound between the toes on the left foot.  He asserted that emergency room personnel stitched the foot and told him that he had an open fracture.  He also stated that he was placed in a cast from his left foot up to the knee, had physical therapy, was placed on medical hold, was provided a special arch support, and has had problems with his left foot since.  

An August 2010 private treatment record from Grandview Behavioral Health Centers notes that the appellant reported that he sustained an open fracture in his foot from a grenade incident injury.  

On January 2013 VA examination, the appellant reported a shrapnel injury to the left foot while in service and a history of arthritis and joint pain.  On physical examination, the examiner found a 2.5 centimeter scar on the dorsal surface of the appellant's left foot between the 3rd and 4th toes.  The diagnosis was gouty arthritis.  The examiner opined that the appellant's left foot and knee gouty arthritis "are less likely as not (less than 50%) related to, or caused by, his time in the service."  The examiner explained that based on the record the injury in service involved soft tissue only, with no evidence for any bone or joint injury.  He indicated that there is ample evidence that the left foot and knee are affected by gout, which was not shown to have its onset until after [the ACDUTRA], and that the cause of gout is not trauma, but genetics and dietary factors.  

Regarding the claim pertaining to a foot/ankle disability, a threshold matter that must be addressed is the credibility of the appellant's accounts of a grenade incident injury in service.  If such is found not credible, the theory of entitlement based on establishing nexus to such injury becomes invalid.   On close review of the record the Board finds that the preponderance of the evidence is against a finding that such injury occurred.  First, the appellant's STRs and SPRs are silent for any notations that he was treated during ACDUTRA for an injury related to a grenade explosion.  While the STRs do show that he was seen at Fort Jackson in July 1978 for left ankle pain, and then rep[orted a prior injury at Fort Benning, he described the injury as  a twisting one with torn ligamnets (not a grenade explosion).  

In addition, the facility where the appellant would have been treated for a grenade injury in basic training has found no  records pertaining to such treatment.  It is reasonable to assume to assume that if there was such a significant injuty as he describes, it would have been well-documented both in his STRs and in hospital records (both medical and administrative-i.e., showing at least that he was hospitalized).  Next, such a significant injury should have been noted on separation (from ACDUTRA) examination, particularly if, as alleged he had contiuous symptoms following the injury.  Instead, there was no mention of such injury and the lower extremities were normal on clinical evaluation.  While the August 1978 examination report notes the appellant reported that he had had foot trouble, such is consistent with the complaints of left foot/ankle pain (not related to a grenade injury) that are noted in his STRs.  

Furthermore, postservice records do not support, but tend to contradict the appellant's allegations.  While private treatment records note gout/arthritis, they do not mention an injury from a grenade explosion in service, nor do they attribute any diagnosis to such alleged injury.  And a report of a January 1996 examination when the appellant was being evaluated on behalf of SSA (in connection with a disability claim), it was noted that he served in the military and had arthritis -but there was no mention of an injury from a grenade explosion in service, even though multiple other unrelated injuries are mentioned.  .  

While an August 2010 private treatment record notes that the appellant reported that he had had an open fracture on the foot from a grenade injury and statements  by his sister and mother also report such injury, the providers do not profess to have first-hand knowledge of such injury (e.g., that they witnessed him in a cast while on leave).  Their reiterations of his accounts do not lend credibility to those acoounts.  

Significantly, the appellant's own initial documented account of the alleged grenade injury in service was made when he was filing a claim for compensation benefits, and is clearly self-serving.  See Pond v. West, 12 Vet. App. 341 (1999).  

On the other hand, the appellant's report of twisting ankle injury in training during ACDUTRA  may be accepted as credible, such was reported in the context of medical treatment (with no reason to dispute it).  The fact that the injury is not documented (as a subsequent provider noted) does not preclude that it occurred.)  

Left foot/ankle

As the Board has found the appellant's account of as alleged left foot and leg injury from a grenade explosion during ACDUTRA not credible, such theory of entitlement is rendered invalid, and further discussion of nexus between his current gouty arthritis and such alleged injury is not necessary.  

The appellant has a current diagnosis of gouty arthritis in the foot/ankle and credible evidence shows that he sustained a soft tissue left ankle injury (which resolved with no apparent residuals) and foot complaints during ACDUTRA.  While is still needed to substantiate his claim of service connection for a left foot/ankle disability is competent evidence of a nexus between the current disability injury and compliants during ACDUTRA.  

The appellant asserts ther is a nexus by virtue of a continuity of related complaints and symptoms since the ACDUTRA.  His recent accounts of such contiuity are not supported (but contradicted) by contemporanoue clinically recorded data, including the report of examination for discharge from ACDUTRA when no pertinent complaints were noted and clinical evaluation of the lower extremities was normal.  Furthermore, private treatment records whioch note various compliants postservice contain no mention of the foot ankle compliants  (as would be expected were there any significant ongoing problem).  And the report of the SSA examination also mentions no disability due to an injury in service.  The Board finds the appellant's accounts of continuity self-serving, compensation driven and not dredible.  

In the absence of continuity of left foot/ankle symptoms from ACDUTRA to the present whether or not there is a nexus between the appellant's current left ankle disability and an injury in service becomes a medical question.  Whether left ankle gouty arthritis may be related to a remote injury in service is a medical question not capable of resolution by lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
The only medical evidence that directly addresses that question is the opinion of the  January 2013 VA examiner which is against the appellant's claim.   The examiner explained that the injury in service (as shown by the record) was soft tissue only and did not involve bone or joint injury to those areas, and that gout is not shown to have its onset until after his service, and gout is not caused by trauma, but instead genetics and diet are factors.  As the opinion includes thorough explanation of rationale, conveys the medical principle that gout is not caused by trauma such as soft tissue injury, and points to the alternate etiology of genetics and dietary factors, the Board finds it to be probative evidence.  Because there is no competent evidence to the contrary, the Board finds it persuasive.  

Left leg/knee

The appellant has left knee gouty arthritis, and there is no credible evidence of a knee injury during his ACDUTRA.  There is no apparent basis for relating his current arthritis to his period of ACDUTRA.  As is noted above, gout has been attributed to genetic and hereditary (and nonservice-related) factors.  Accordingly, the preponderance of the evidence is against this claim also.  

As the preponderance of the evidence is against these claims,  the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeals must be denied.  


ORDER

The appeal seeking service connection for a left leg disability is denied.

The appeal seeking service connection for a left foot/ankle disability is denied.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals 

Department of Veterans Affairs


